Citation Nr: 0336266	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to January 
1970.  Thereafter, he reportedly had service in the United 
States Air Force Reserves, but this latter service has not 
been verified.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Huntington, West Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
reopening of the veteran's claim for service connection for 
PTSD.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the record reflects that the RO has attempted to 
comply with the notification requirements of the VCAA in 
September 2002, the letter informed the veteran of the old 
(pre-August 29, 2001) standard for new and material evidence.  
Therefore, the veteran has not been provided the required 
notice in response to his claim to reopen. 

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The veteran's DD Forms 214 note that he served on active duty 
from June 1962 to January 1970.  In addition, it appears that 
the veteran has had unverified service in the Air Force 
Reserves.  The veteran has stated that he had service in the 
Air Force Reserves from 1972 to 1985, and specifically stated 
that he participated in airlift evacuations of Saigon in 1975 
while on active duty with the Air Force Reserves.  All 
periods of active duty and active duty for training (ACDUTRA) 
should be verified and associated service personnel records 
(to include unit assignments and duty locations) should be 
added to the claims folder, to ensure compliance with all 
duty to assist requirements.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board also notes that the record indicates that the 
veteran was found to be disabled and eligible for 
supplemental security income benefits by the Social Security 
Administration in January 2001.  Although Social Security 
records are usually relevant to increased rating and 
unemployability determinations, the Board is of the opinion 
that they should be obtained in this case because of the 
history and diagnoses that might be contained in the medical 
reports supporting the grant of benefits.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  

2.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
service in the Air Force Reserves and any 
periods of ACDUTRA.  In addition, the RO 
should arrange for an exhaustive search 
for all service personnel records during 
all periods of service, including 
ACDUTRA, to include unit assignments and 
duty locations.  The efforts to obtain 
such records should be documented.

3.  The RO should contact the Social 
Security Administration in order to 
obtain copies of all records considered 
in arriving at its January 2001 decision 
in favor of the veteran.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations.

5.  Thereafter, the RO should 
readjudicate the issue on appeal based on 
all evidence received since its most 
recent consideration of the claim to 
reopen.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



